MARKEY, Chief Judge
(concurring).
In In re Buting, 418 F.2d 540, 57 CCPA 777 (1969), and In re Harwood, 390 F.2d 985, 55 CCPA 922 (1968), we sustained § 101 rejections of claims encompassing both operative and inoperative applications of a compound. In In re Langer, 503 F.2d 1380 (CCPA 1974), we sustained a § 101 rejection of claims encompassing both operative and inoperative compounds. In Buting we did so, sotto voce, because of the suspect nature of cancer cures. In Harwood and Lan-ger we did so in view of evidence of record establishing the alleged inopera-tiveness.1
The legal principle or theory of the cited cases thus support a § 101 rejection2 when the utility shown by the evidence is not commensurate with the scope of the claims, i. e. when the claim is of such breadth as to read upon both operative and inoperative applications of compounds or methods. I think that principle is wrong, because such claims will never be applied to or enforced against the inoperative compounds or methods encompassed. No one uses things that don’t work. The aged concern over the sale of “patent medicines” may be safely entrusted to the Food and Drug Administration. Further, it is possible to conceive of inoperative subject matter within the “metes and bounds” of all but the most narrow of claims. If use on humans had been proven here, for example, the claims could be viewed as rejectable because they encompass fish, birds and other “recipients” on which the composition may not be operative. Nonetheless, until the court is prepared to overrule the cited authorities, the principle for which they stand must be applied whenever the record brings that principle to bear.
The composition claims involved in In re Gottlieb, 328 F.2d 1016, 51 CCPA 1114 (1964), contained no recitation of use of the new composition claimed. In the present case, however, the preamble of the claims to coal ash, an old composition, recites an “anti-arthritic” preparation, which must be construed as a mate*1407rial use recitation. Thus, both the composition and method claims before us are drawn to use on recipients, including both human and nonhuman animals.3
That which distinguishes the present case from Buting, Harwood and Larger is the absence of evidence of inoperativeness. If there be no evidence of inopera-tiveness, or human experience which, as in Buting, takes the place of such evidence, the question of inoperativeness does not arise. Thus the distinction lies, in placement of the burden of proof, a matter of procedure, not legal principle.
For all that is known, the composition may work in humans. The examiner has supplied no evidence that it won’t. Cf. In re Armbruster, 512 F.2d 676, 677 (CCPA 1975); In re Langer, supra; In re Marzocchi, 439 F.2d 220, 223, 58 CCPA 1069, 1073 (1971). Absent some evidence, it cannot be assumed that the treatment of arthritis in humans is comparable to the treatment of cancer in Buting and of baldness in Ferens, supra note 1. Hence, I would reverse the decision below solely upon the absence of evidence.

. In In re Ferens, 417 F.2d 1072, 57 CCPA 733 (1969), we sustained a § 101 rejection of claims to a cure for baldness in the face of substantial evidence which we found not to be “clear and convincing” in the light of contemporary knowledge. No utility of any kind was found.


. We deal herein only with a § 101 rejection. There is no § 112, first paragraph, rejection before us. We are limited to the record as presently made in the Patent and Trademark Office. In Graver Tank & Mfg. Co. v. Linde Air Products Co., 336 U.S. 271, 276-77, 69 S.Ct. 535, 538, 93 L.Ed. 672, 677 (1949), the Supreme Court affirmed a finding of invalidity of claims drawn to both operative and inoperative “metallic silicates” in view of the evidence of inoperativeness adduced at trial, referring to the predecessor of § 112. See P. Janicke, “Patent Disclosure — Some Problems and Current Developments,” 52 J.Pat.Off.Soc’y 757, 774 (1970).


. In Buting, treatment of particular cancers was specifically claimed. In the present case, appellant does not specifically claim use on, humans, but the appealed claims encompass use on humans and the legal theory is the same.